

115 S3540 IS: Central America Reform and Enforcement Act
U.S. Senate
2018-10-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3540IN THE SENATE OF THE UNITED STATESOctober 2 (legislative day, September 28), 2018Mr. Schumer (for himself, Mr. Durbin, Mrs. Murray, Mr. Menendez, Mrs. Feinstein, Mr. Carper, Ms. Heitkamp, Mr. Warner, Ms. Baldwin, Mr. Murphy, Ms. Cortez Masto, Ms. Duckworth, Mrs. Gillibrand, Ms. Warren, Ms. Hirono, Mr. Wyden, Mr. Booker, Mr. Van Hollen, Mr. Sanders, Mr. Jones, Mr. Bennet, Mr. Blumenthal, Mr. Schatz, Mr. Markey, Ms. Klobuchar, Mr. Cardin, Mr. Udall, Mr. Kaine, Mr. Reed, Mr. Leahy, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide a coordinated regional response to manage effectively the endemic violence and
			 humanitarian crisis in El Salvador, Guatemala, and Honduras.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Central America Reform and Enforcement Act.
 (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents. Sec. 2. Findings. Sec. 3. Sense of Congress. Sec. 4. Definitions. TITLE I—Advancing reforms in Central America to address the factors driving migration Subtitle A—Strengthening the capacity of Central American governments To protect and provide for their own people Sec. 111. United States Strategy for Engagement in Central America. Sec. 112. Authorization of appropriations for United States Strategy for Engagement in Central America. Sec. 113. Strengthening the rule of law and combating corruption. Sec. 114. Combating criminal violence and improving citizen security. Sec. 115. Tackling extreme poverty and advancing economic development. Subtitle B—Conditions, limitations, and certifications on United States assistance Sec. 121. Assistance funding available without condition. Sec. 122. Conditions on assistance related to combating, smuggling, and providing for screening and safety of migrants. Sec. 123. Conditions on assistance related to progress on specific issues.Sec. 124. Additional limitations. Subtitle C—Effectively coordinating United States engagement in Central America Sec. 131. United States Coordinator for Engagement in Central America. Subtitle D—United States leadership for engaging international donors and partners Sec. 141. Requirement for strategy to secure support of international donors and partners. TITLE II—Cracking down on criminal gangs, cartels, and complicit officials  Subtitle A—Strengthening cooperation among law enforcement agencies To target smugglers and traffickers Sec. 211. Enhanced international cooperation to combat human smuggling and trafficking. Sec. 212. Enhanced investigation and prosecution of human smuggling and trafficking. Sec. 213. Information campaign on dangers of irregular migration. Subtitle B—Strengthening the ability of the United States Government To crack down on smugglers, traffickers, and drug cartels  Sec. 221. Enhanced penalties for organized smuggling schemes. Sec. 222. Expanding financial sanctions on narcotics trafficking and money laundering. Sec. 223. Support for FBI transnational anti-gang task forces for countering criminal gangs. Sec. 224. Sense of Congress regarding the expansion of targeted sanctions related to corruption and human rights abuses. Subtitle C—Creating new penalties for hindering immigration, border, and customs controls Sec. 231. Hindering immigration, border, and customs controls. TITLE III—Minimizing border crossings by expanding processing of refugee children and families in-country and in the region and by strengthening repatriation initiatives Subtitle A—Providing alternative safe havens in Mexico and the region Sec. 311. Strengthening internal asylum systems in Mexico and other countries. Subtitle B—Expanding refugee processing in Mexico and Central America for third country resettlement Sec. 321. Expanding refugee processing in Mexico and Central America for third country resettlement. Subtitle C—Establishing legal channels to the United States  Sec. 331. Program to adjust the status of certain vulnerable refugees from Central America. TITLE IV—Monitoring and supporting unaccompanied alien children after processing at the border Sec. 401. Definitions; authorization of appropriations. Sec. 402. Family reunification. Sec. 403. Authorization of appropriations. Subtitle A—Strengthening the government’s ability To oversee the safety and well-Being of children and support children forcibly separated from their families Sec. 411. Health care in shelters for unaccompanied alien children. Sec. 412. Services to unaccompanied alien children after placement. Sec. 413. Background checks to ensure the safe placement of unaccompanied alien children. Sec. 414. Responsibility of sponsor for immigration court compliance and child well-being. Sec. 415. Monitoring unaccompanied alien children. Subtitle B—Funding to States and school districts; supporting education and safety Sec. 421. Funding to States to conduct State criminal checks and child abuse and neglect checks. Sec. 422. Unaccompanied alien children in schools. TITLE V—Ensuring orderly and humane management of children and families seeking protection Subtitle A—Providing a fair and efficient legal process for children and vulnerable families seeking asylum Sec. 511. Court appearance compliance and legal orientation. Sec. 512. Fair day in court for kids. Sec. 513. Access to counsel and legal orientation at detention facilities. Sec. 514. Report on access to counsel. Sec. 515. Authorization of appropriations. Subtitle B—Reducing significant delays in immigration court Sec. 521. Eliminate immigration court backlogs. Sec. 522. Improved training for immigration judges and members of the Board of Immigration Appeals. Sec. 523. New technology to improve court efficiency. Subtitle C—Reducing the likelihood of repeated migration to the United States  Sec. 531. Establishing reintegration and monitoring services for repatriating children.  2.FindingsCongress finds the following:
 (1)Since 2008, incidents of murder, other violent crime, and corruption perpetrated by criminal networks, armed gangs and groups, and illicit trafficking organizations have remained at alarmingly levels in El Salvador, Guatemala, and Honduras.
 (2)In 2017, El Salvador and Honduras— (A)continued to be among the most violent countries in Latin America and the world, with 60 and 42 murders for every 100,000 people, respectively; and
 (B)were characterized by a high prevalence of gang-related violence and crimes involving sexual and gender-based violence.
 (3)El Salvador and Honduras are both among the top 3 countries in the world with the highest child homicide rates, with more than 22 and 32 deaths per 100,000 children respectively, according to the nongovernmental organization Save the Children.
 (4)A November 2017 report by the United Nations Development Programme and UN Women stated that femicide is taking on a devastating magnitude and trend in Central America, where 2 in every 3 women murdered, are killed because of their gender..
 (5)Since 2014, elevated numbers of unaccompanied minors, women, and other vulnerable individuals have fled violence in Central America’s Northern Triangle and left for the United States in search of protection.
 (6)Unaccompanied minors emigrating from El Salvador, Guatemala, and Honduras cite violence, forced gang recruitment, extortion, poverty, and lack of opportunity as reasons for leaving their home countries.
 (7)Challenges to the rule of law in the Northern Triangle continue to be exacerbated by high levels of impunity related to murders and violent crime. In 2015, approximately 95 percent of murders taking place in Honduras and El Salvador remained unresolved.
 (8)The presence of major drug trafficking organizations in the Northern Triangle contributes to violence, corruption, and criminality. According to the Department of State’s 2017 International Narcotics Control Strategy Report, El Salvador, Guatemala, and Honduras continue to be transit countries for illicit drugs originating from countries in South America that are destined for the United States.
 (9)In June 2018, the Office of the United Nations High Commissioner for Human Rights found that in El Salvador, a pattern of behavior among security personnel and weak institutional responses may have resulted in extrajudicial executions and excessive use of force, with official figures indicating an alarming increase in the number of persons (alleged gang-members) who have been killed by security personnel.
 (10)Widespread public sector corruption in the Northern Triangle undermines economic and social development and directly affects regional political stability.
 (11)Human rights defenders, journalists, trade unionists, social leaders, and LGBT activists in the Northern Triangle face dire conditions, as evidenced by—
 (A)the March 2016 murder of the prominent Honduran environmental activist, Berta Caceres; and
 (B)the ongoing targeted killing of civil society leaders in all 3 countries in the Northern Triangle.
 (12)The Northern Triangle struggles with high levels of economic insecurity. In 2016, 60.9 percent of Hondurans and 38 percent of Salvadorans lived below the poverty line. In 2014, 59.3 percent of Guatemalans lived below the poverty line.
 (13)Weak investment climates, low levels of tax collection, and low levels of educational opportunity are barriers to inclusive economic growth and social development in the Northern Triangle.
 (14)In January 2018 and May 2018, the Trump Administration announced the termination of Temporary Protected Status designations for Honduras and El Salvador, respectively, which would affect more than 500,000 individuals and their United States citizen children who may have to return to dangerous conditions in those countries.
 (15)In a November 2017 letter to the Department of Homeland Security, then Secretary of State Rex Tillerson warned that as a result of ending Temporary Protected Status, the Governments of El Salvador and Honduras may take retaliatory actions counter to our long-standing national security and economic interests like withdrawing their counternarcotics and anti-gang cooperation with the United States, reducing their willingness to accept the return of their deported citizens, or refraining from efforts to control illegal migration..
 3.Sense of CongressIt is the sense of Congress that— (1)United States support is necessary to address irregular migration by addressing the violence and humanitarian crisis in the Northern Triangle, which has resulted in the elevated numbers of Central American unaccompanied children, women, and other refugees and migrants arriving at the Southwestern border of the United States;
 (2)the violence and humanitarian crisis is linked to the severe challenges posed by— (A)high rates of homicide, sexual and gender-based violence, and violent crime perpetrated by armed criminal actors, including drug trafficking organizations and criminal gangs, such as the MS–13 and 18th Street gangs;
 (B)endemic corruption carried out by organized networks and the weak rule of law, including the limited institutional capacity of national police forces, public prosecutors, and court systems; and
 (C)the limited capabilities and lack of political will on the part of Northern Triangle governments to establish the rule of law, guarantee security, and ensure the well-being of their citizens;
 (3)the United States must work with international partners— (A)to address the complicated conditions in the Northern Triangle that contribute to the violence and humanitarian crisis; and
 (B)to guarantee protections for vulnerable populations, particularly women and children, fleeing violence in the region;
 (4)the Plan of the Alliance for Prosperity in the Northern Triangle, which was developed by the Governments of El Salvador, Guatemala, and Honduras, with the technical assistance of the Inter-American Development Bank, represents a comprehensive approach to address the complex situation in the Northern Triangle;
 (5)the United States Strategy for Engagement in Central America, as first developed by President Obama and Vice President Biden, provides important support for the Alliance for Prosperity and other United States national security priorities, including rule of law and anti-corruption initiatives;
 (6)the Trump Administration’s proposed cuts in United States foreign assistance for Central America for fiscal years 2018 and 2019, if implemented, would undermine the United States ability to work with the Governments of El Salvador, Guatemala, and Honduras to address critical United States national security priorities and the factors driving migration to the United States;
 (7)the Trump Administration must reverse its decision to terminate the Temporary Protected Status designations for El Salvador and Honduras in order to prevent negative consequences to United States foreign policy objectives;
 (8)the United States should partner with the Government of Mexico— (A)to strengthen Mexico’s internal asylum system; and
 (B)ensure that Mexico upholds international and humanitarian standards; (9)combating corruption in the Northern Triangle must remain a critical priority and the United States must continue its public and financial support for the United Nation’s Commission Against Impunity in Guatemala (CICIG) and the Organization of American States’ Mission to Support the Fight Against Corruption and Impunity in Honduras (MACCIH) as part of this effort;
 (10)the Government of Guatemala should reverse its efforts— (A)to terminate CICIG’s mandate; and
 (B)to undermine the effectiveness of CICIG’s ongoing operations, including prohibiting the current CICIG Commissioner from entering the country; and
 (11)it is imperative for the United States to implement a multi-year strategy and sustain a long-term commitment to addressing the underlying factors causing Central Americans to flee their countries by strengthening citizen security, the rule of law, democratic governance, the protection of human rights, and inclusive economic growth in the Northern Triangle.
 4.DefinitionsIn this Act: (1)Intelligence communityThe term intelligence community has the meaning given the term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).
 (2)Northern triangleThe term Northern Triangle means El Salvador, Guatemala, and Honduras. (3)PlacementThe term placement means the placement of an unaccompanied alien child with a sponsor.
 (4)PlanThe term Plan means the Plan of the Alliance for Prosperity in the Northern Triangle. (5)SponsorThe term sponsor means a sponsor referred to in section 462(b)(4) of the Homeland Security Act of 2002 (6 U.S.C. 279(b)(4)).
 (6)Unaccompanied alien childThe term unaccompanied alien child has the meaning given the term in section 462(g) of the Homeland Security Act of 2002 (6 U.S.C. 279(g)).
			IAdvancing reforms in Central America to address the factors driving migration
			AStrengthening the capacity of Central American governments To protect and provide for their own
			 people
				111.United States Strategy for Engagement in Central America
 (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a 7-year, interagency strategy, titled the United States Strategy for Engagement in Central America, to advance reforms in Central American countries that address the factors driving migration.
 (b)ElementsThe strategy under subsection (a) shall include efforts to— (1)strengthen the rule of law, improve access to justice, and bolster the effectiveness and independence of judicial systems and public prosecutors’ offices, and the effectiveness of civilian police forces;
 (2)combat corruption and improve public sector transparency; (3)confront and counter the violence and crime perpetrated by armed criminal gangs, illicit trafficking organizations, and organized crime;
 (4)disrupt money laundering operations and the illicit financial operations of criminal networks, armed gangs, illicit trafficking organizations, and human smugglers;
 (5)strengthen democratic governance and promote greater respect for internationally recognized human rights, labor rights, fundamental freedoms, and the media, including through the protection of human rights and environmental defenders, other civil society activists, and journalists;
 (6)enhance the capability of Central American governments to protect and provide for vulnerable and at-risk populations;
 (7)address the underlying causes of poverty and inequality; (8)address the constraints to inclusive economic growth in Central America;
 (9)prevent and respond to endemic levels of sexual and gender-based violence; and (10)enhance accountability for government officials, including security force personnel, credibly alleged to have committed gross violations of human rights or other crimes.
 (c)Coordination and consultationIn formulating the strategy under subsection (a), the Secretary of State shall— (1)coordinate with the Secretary of the Treasury, the Secretary of Defense, the Secretary of Homeland Security, the Attorney General, and the Administrator of the United States Agency for International Development; and
 (2)consult with the Director of National Intelligence. (d)Support for Central American effortsTo the degree feasible, the strategy under subsection (a) shall support or complement efforts being carried out by the Governments of El Salvador, of Guatemala, and of Honduras under the Plan, in coordination with the Inter-American Development Bank and other bilateral and multilateral donors.
 (e)PrioritizationThe strategy under subsection (a) shall prioritize programs and initiatives to address the key factors in Central American countries that contribute to the flight of unaccompanied alien children and other individuals to the United States.
 112.Authorization of appropriations for United States Strategy for Engagement in Central AmericaThere are authorized to be appropriated $1,500,000,000 for fiscal year 2019 to carry out the strategy described in section 111.
				113.Strengthening the rule of law and combating corruption
 (a)In generalIn advancing the strategy under section 111, of the amounts authorized to be appropriated pursuant to section 112, $550,000,000 are authorized to be made available to the Secretary of State and the Administrator of the United States Agency for International Development to strengthen the rule of law, combat corruption, consolidate democratic governance, and defend human rights.
 (b)Assistance for Central AmericaThe Secretary and the Administrator may use the amounts made available under subsection (a) to provide assistance for Central American countries through the activities described in subsection (c).
 (c)Authorized activitiesActivities described in this section include— (1)strengthening the rule of law in Central American countries by providing support for—
 (A)the Office of the Attorney General, public prosecutors, judges, and courts in each such country, including the enhancement of their forensics capabilities and services;
 (B)reforms leading to independent, merit-based, selection processes for judges and prosecutors, independent internal controls, and relevant ethics and professional training, including training on sexual and gender-based violence;
 (C)the improvement of victim and witness protection and access to justice; and (D)the reform and improvement of prison facilities and management;
 (2)combating corruption by providing support for— (A)inspectors general and oversight institutions, including relevant training for inspectors and auditors;
 (B)international commissions against impunity, including the International Commission Against Impunity in Guatemala and the Support Mission Against Corruption and Impunity in Honduras;
 (C)civil society watchdogs conducting oversight of executive branch officials and functions, police and security forces, and judicial officials and public prosecutors; and
 (D)the enhancement of freedom of information mechanisms; (3)consolidating democratic governance by providing support for—
 (A)the reform of civil services, related training programs, and relevant career laws and processes that lead to independent, merit-based, selection processes;
 (B)national legislatures and their capacity to conduct oversight of executive branch functions; (C)the reform and strengthening of political party and campaign finance laws and electoral tribunals; and
 (D)local governments and their capacity to provide critical safety, education, health, and sanitation services to citizens; and
 (4)defending human rights by providing support for— (A)human rights ombudsman offices;
 (B)government protection programs that provide physical protection to human rights defenders, journalists, trade unionists, and civil society activists at risk;
 (C)civil society organizations that promote and defend human rights, freedom of expression, freedom of the press, labor rights, environmental protection, and LGBT rights; and
 (D)civil society organizations that address sexual, domestic, and inter-partner violence against women and protect victims of such violence.
							114.Combating criminal violence and improving citizen security
 (a)In generalIn advancing the strategy under section 111, of the amounts authorized to be appropriated pursuant to section 112, $550,000,000 are authorized to be made available to the Secretary of State and the Administrator of the United States Agency for International Development to counter the violence and crime perpetrated by armed criminal gangs, illicit trafficking organizations, and human smugglers.
 (b)Assistance for Central AmericaThe Secretary and the Administrator may use the amounts made available under subsection (a) to provide assistance for Central American countries through the activities described in subsection (c).
 (c)Authorized activitiesActivities described in this section include— (1)professionalizing civilian police forces by providing support for—
 (A)the reform of personnel recruitment, vetting and dismissal processes, including the enhancement of polygraph capability for use in such processes;
 (B)inspectors general and oversight offices, including relevant training for inspectors and auditors, and independent oversight mechanisms, as appropriate;
 (C)community policing policies and programs; (D)the establishment of special vetted units;
 (E)training and the development of protocols regarding the appropriate use of force and human rights; (F)training on civilian intelligence collection (including safeguards for privacy and basic civil liberties), investigative techniques, forensic analysis, and evidence preservation;
 (G)training on the management of complex, multi-actor criminal cases; and (H)equipment, such as nonintrusive inspection equipment;
 (2)countering illicit trafficking by providing assistance to the civilian law enforcement and armed forces of Central American countries, including support for—
 (A)the establishment of special vetted units; (B)the enhancement of intelligence collection capacity (including safeguards for privacy and basic civil liberties);
 (C)the reform of personnel recruitment, vetting, and dismissal processes, including the enhancement of polygraph capability for use in such processes; and
 (D)port, airport, and border security systems, including— (i)computer infrastructure and data management systems;
 (ii)secure communications technologies; (iii)nonintrusive inspection equipment;
 (iv)radar and aerial surveillance equipment; (v)canine units; and
 (vi)training on the equipment, technologies, and systems listed in clauses (i) through (v); (3)disrupting illicit financial networks, including by providing support for—
 (A)finance ministries, including the enhancement of the capacity to use financial sanctions to block the assets of individuals and organizations involved in money laundering and the financing of armed criminal gangs, illicit trafficking networks, human smugglers, and organized crime;
 (B)financial intelligence units, including the establishment and enhancement of anti-money laundering programs; and
 (C)the reform of bank secrecy laws; and (4)improving crime prevention by providing support for—
 (A)educational initiatives to reduce sexual and gender-based violence; (B)the enhancement of police and judicial capacity to identify, investigate, and prosecute sexual and gender-based violence;
 (C)the enhancement of programs for at-risk and criminal-involved youth, including the improvement of community centers throughout El Salvador, Guatemala, and Honduras; and
 (D)alternative livelihood programs. (d)Sense of CongressIt is the sense of Congress that—
 (1)operational technology transferred to governments in Central America for intelligence or law enforcement purposes should be used solely for the purposes for which the technology was intended;
 (2)the United States should take all necessary steps to ensure that the use of operation technology described in paragraph (1) is consistent with United States law, including protections of freedom of expression, freedom of movement, and freedom of association; and
 (3)the assistance to Central American armed forces described in subsection (c)(2) should be limited to assistance that relates to—
 (A)the armed forces activities to combat illicit maritime and riverine trafficking; and (B)illicit trafficking occurring at national borders.
							115.Tackling extreme poverty and advancing economic development
 (a)In generalOf the amounts authorized to be appropriated pursuant to section 112, $400,000,000 are authorized to be made available to the Secretary of State and the Administrator of the United States Agency for International Development to improve economic development and the underlying causes of poverty.
 (b)Assistance for Central AmericaThe Secretary and the Administrator may use the amounts made available under subsection (a) to provide assistance for Central American countries through the activities described in subsection (c).
 (c)Authorized activitiesActivities described in this section include— (1)strengthening human capital, including by providing support for—
 (A)workforce development and entrepreneurship training programs that are driven by market demand, specifically programs that prioritize women, at-risk youth, and minorities;
 (B)improving early-grade literacy and the improvement of primary and secondary school curricula; (C)relevant professional training for teachers and educational administrators; and
 (D)educational policy reform and improvement of education sector budgeting; (2)enhancing economic competitiveness and investment climate by providing support for—
 (A)small business development centers and programs that strengthen supply chain integration; (B)trade facilitation and customs harmonization programs;
 (C)reducing energy costs through investments in clean technologies and the reform of energy policies and regulations;
 (D)the improvement of protections for investors, including dispute resolution and arbitration mechanisms; and
 (E)the improvement of labor and environmental standards, in accordance with the Dominican Republic–Central America Free Trade Agreement;
 (3)strengthening food security, including by providing support for— (A)small-scale agriculture, including—
 (i)technical training; (ii)initiatives that facilitate access to credit; and
 (iii)policies and programs that incentivize government agencies and private institutions to buy from local producers;
 (B)agricultural value chain development for farming communities; (C)nutrition programs to reduce childhood stunting rates; and
 (D)investment in scientific research on climate change and climate resiliency; and (4)improving the state of fiscal and financial affairs, including by providing support for—
 (A)domestic revenue generation, including programs to improve tax administration, collection, and enforcement;
 (B)strengthening public sector financial management, including strategic budgeting and expenditure tracking; and
 (C)reform of customs and procurement policies and processes. BConditions, limitations, and certifications on United States assistance 121.Assistance funding available without conditionThe Secretary of State or the Administrator of the United States Agency for International Development, as appropriate, may obligate up to 25 percent of the amounts appropriated pursuant to section 112 that are made available for the Governments of El Salvador, Guatemala, and Honduras to carry out the United States Strategy for Engagement in Central America.
				122.Conditions on assistance related to combating, smuggling, and providing for  screening and safety
			 of migrants
 (a)Notification and cooperationIn addition to the amounts authorized to be made available under sections 121 and 123, 25 percent of the amounts appropriated pursuant to section 112 that are made available for assistance for the Governments of El Salvador, of Guatemala, and of Honduras may only be made available after the Secretary of State, in consultation with the Secretary of Homeland Security, consults with, and subsequently certifies and reports to the appropriate congressional committees that such governments are taking effective steps, in addition to steps taken during previous years, to—
 (1)combat human smuggling and trafficking, including investigating, prosecuting, and increasing penalties for individuals responsible for such crimes;
 (2)improve border security and border screening to detect and deter illicit smuggling and trafficking, while respecting the rights of individuals fleeing violence and seeking humanitarian protection asylum, in accordance with international law;
 (3)cooperate with United States Government agencies and other governments in the region to facilitate the safe and timely repatriation of migrants who do not qualify for refugee or other protected status, in accordance with international law;
 (4)improve reintegration services, in open partnership with civil society organizations, for repatriated migrants in a manner that ensures the safety and well-being of the individual and reduces the likelihood of repeated migration to the United States; and
 (5)cooperate with the United Nations High Commissioner for Refugees to improve protections for, and the processing of, vulnerable populations, particularly women and children fleeing violence.
						123.Conditions on assistance related to progress on specific issues
 (a)Effective implementationIn addition to the amounts authorized to be obligated under sections 121 and 122, 50 percent of the amounts appropriated pursuant to section 112 that are made available for assistance for the Governments of El Salvador, of Guatemala, and of Honduras may only be made available after the Secretary consults with, and subsequently certifies and reports to, the appropriate congressional committees that such governments are taking effective steps in their respective countries, in addition to steps taken during the previous calendar year, to—
 (1)establish and ensure the proper functioning of an autonomous, publicly accountable entity to provide oversight of the Plan;
 (2)combat corruption, including investigating and prosecuting government officials, military personnel, and civilian police officers credibly alleged to be corrupt;
 (3)implement reforms and strengthen the rule of law, including increasing the capacity and independence of the judiciary and public prosecutors;
 (4)counter the activities of armed criminal gangs, illicit trafficking networks, and organized crime;
 (5)establish and implement a plan to create a professional, accountable civilian police force and curtail the role of the military in internal policing;
 (6)investigate and prosecute, through the civilian justice system, military and police personnel who are credibly alleged to have violated human rights, and to ensure that the military and the police are cooperating in such cases;
 (7)counter and prevent sexual and gender-based violence; (8)cooperate, as appropriate, with international human rights entities and international commissions against impunity, including the United Nation’s Commission Against Impunity in Guatemala (CICIG), the Organization of American States’ Mission to Support the Fight Against Corruption and Impunity in Honduras (MACCIH), and any other similar entities that may be established;
 (9)implement electoral and political reforms, including reforms related to improving the transparency of financing political campaigns and political parties;
 (10)protect the right of political opposition parties, journalists, trade unionists, human rights defenders, and other civil society activists to operate without interference;
 (11)increase government revenues, including by enhancing tax collection, strengthening customs agencies, and reforming procurement processes;
 (12)implement reforms to strengthen educational systems, vocational training programs, and programs for at-risk youth;
 (13)resolve commercial disputes, including the confiscation of real property, between United States entities and the respective governments; and
 (14)implement a policy by which local communities, civil society organizations (including indigenous and marginalized groups), and local governments are consulted in the design, implementation, and evaluation of the activities of the Plan that affect such communities, organizations, or governments.
 (b)Additional elementsThe Secretary of State may not certify that the Government of Guatemala is taking effective steps to address the issues listed in subsection (a) until after the Government of Guatemala—
 (1)extends the mandate of the International Commission against Impunity in Guatemala (CICIG) beyond 2019; and
 (2)permits the CICIG Commissioner and CICIG staff to carry out their work with government obstruction. (c)ExceptionThe certification and reporting requirements under subsection (a) and section 122(a) shall not apply to the amounts appropriated pursuant to section 112 for assistance to the International Commission against Impunity in Guatemala and the Mission to Support the Fight against Corruption and Impunity in Honduras.
					124.Additional limitations
 (a)Deportations and repatriationsNone of the amounts authorized to be appropriated pursuant to section 112 may be used to assist in the deportation or repatriation of any foreign person from a third country to his or her country of origin or to another country.
 (b)Fund transfersNotwithstanding any other provision of law, the Secretary of State may not transfer amounts appropriated for the Department of State to any account managed by the Department of Homeland Security for the purpose of assisting in the deportation or repatriation of any foreign person from a third country to his or her country of origin or to another country, absent a specific authorization from Congress for such transfer.
					CEffectively coordinating United States engagement in Central America
				131.United States Coordinator for Engagement in Central America
 (a)DesignationNot later than 30 days after the date of the enactment of this Act, the President shall designate a senior official to coordinate all of the Federal Government’s efforts, including coordination with international partners—
 (1)to strengthen citizen security, the rule of law, and economic prosperity in Central America; and
 (2)to protect vulnerable populations in the region.
 (b)SupervisionThe official designated under subsection (a) shall report directly to the President. (c)DutiesThe official designated under subsection (a) shall coordinate all of the efforts, activities, and programs related to United States Strategy for Engagement in Central America, including—
 (1)coordinating with the Department of State, the Department of Justice (including the Federal Bureau of Investigation), the Department of Homeland Security, the intelligence community, and international partners regarding United States efforts to dismantle and disrupt armed criminal gangs, illicit trafficking networks, and organized crime responsible for high levels of violence, extortion, and corruption in Central America;
 (2)coordinating with the Department of State, the United States Agency for International Development, and international partners regarding United States efforts to prevent and mitigate the effects of violent criminal gangs and transnational criminal organizations on vulnerable Central American populations, including women and children;
 (3)coordinating with the Department of State, the Department of Homeland Security, and international partners regarding United States efforts to counter human smugglers illegally transporting Central American migrants to the United States;
 (4)coordinating with the Department of State, the Department of Homeland Security, the United States Agency for International Development, and international partners, including the United Nations High Commissioner for Refugees, to increase protections for vulnerable Central American populations, improve refugee processing, and strengthen asylum and migration systems throughout the region;
 (5)coordinating with the Department of State, the Department of Defense, the Department of Justice (including the Drug Enforcement Administration), the Department of the Treasury, the intelligence community, and international partners regarding United States efforts to combat illicit narcotics traffickers, interdict transshipments of illicit narcotics, and disrupt the financing of the illicit narcotics trade;
 (6)coordinating with the Department of State, the Department of the Treasury, the Department of Justice, the intelligence community, the United States Agency for International Development, and international partners regarding United States efforts to combat corruption, money laundering, and illicit financial networks;
 (7)coordinating with the Department of State, the Department of Justice, the United States Agency for International Development, and international partners regarding United States efforts to strengthen the rule of law, democratic governance, and human rights protections; and
 (8)coordinating with the Department of State, the Department of Agriculture, the United States Agency for International Development, the Overseas Private Investment Corporation, the United States Trade and Development Agency, the Department of Labor, and international partners, including the Inter-American Development Bank, to strengthen the foundation for inclusive economic growth and improve food security, investment climate, and protections for labor rights.
 (d)ConsultationThe official designated under subsection (a) shall consult with Congress, multilateral organizations and institutions, foreign governments, and domestic and international civil society organizations.
					DUnited States leadership for engaging international donors and partners
				141.Requirement for strategy to secure support of international donors and partners
 (a)Defined termIn this section, the term appropriate congressional committees means— (1)the Committee on Foreign Relations of the Senate;
 (2)the Committee on Appropriations of the Senate; (3)the Committee on Foreign Affairs of the House of Representatives; and
 (4)the Committee on Appropriations of the House of Representatives. (b)StrategyNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a 3-year strategy to the appropriate congressional committees that—
 (1)describes how the United States will secure support from international donors and regional partners (including Colombia and Mexico) for the implementation of the Plan;
 (2)identifies governments that are willing to provide financial and technical assistance for the implementation of the Plan and a description of such assistance; and
 (3)identifies the financial and technical assistance to be provided by multilateral institutions, including the Inter-American Development Bank, the World Bank, the International Monetary Fund, the Andean Development Corporation—Development Bank of Latin America, and the Organization of American States, and a description of such assistance.
 (c)Diplomatic engagement and coordinationThe Secretary of State, in coordination with the Secretary of the Treasury, as appropriate, shall— (1)carry out diplomatic engagement to secure contributions of financial and technical assistance from international donors and partners in support of the Plan; and
 (2)take all necessary steps to ensure effective cooperation among international donors and partners supporting the Plan.
 (d)ReportNot later than 1 year after submitting the strategy under subsection (b), and annually thereafter, the Secretary of State shall submit a report to the appropriate congressional committees that describes—
 (1)the progress made in implementing the strategy; and (2)the financial and technical assistance provided by international donors and partners, including the multilateral institutions listed in subsection (b)(3).
 (e)BriefingsUpon a request from 1 of the appropriate congressional committees, the Secretary of State shall provide a briefing to such committee that describes the progress made in implementing the strategy submitted under subsection (b).
					IICracking down on criminal gangs, cartels, and complicit officials 
			AStrengthening co­op­er­a­tion among law enforcement agencies To target smugglers and traffickers
				211.Enhanced international cooperation to combat human smuggling and trafficking
 The Secretary of State, in coordination with the heads of relevant Federal agencies, shall expand partnership efforts with law enforcement entities in El Salvador, Guatemala, Honduras, and Mexico seeking to combat human smuggling and trafficking in those countries, including—
 (1)the creation or expansion of transnational criminal investigative units to identify, disrupt, and prosecute human smuggling and trafficking operations;
 (2)participation by U.S. Immigration and Customs Enforcement and the Department of Justice in the Bilateral Human Trafficking Enforcement Initiative with their Mexican law enforcement counterparts; and
 (3)advanced training programs for investigators and prosecutors from El Salvador, Guatemala, Honduras, and Mexico.
					212.Enhanced investigation and prosecution of human smuggling and trafficking
 (a)In generalThe Attorney General and the Secretary of Homeland Security shall expand collaborative programs aimed at investigating and prosecuting human smugglers and traffickers targeting Central American children and families and operating at the southwestern border of the United States, including the continuation and expansion of anti-trafficking coordination teams.
 (b)Homeland Security InvestigationsThe Secretary of Homeland Security, in consultation with the Director of U.S. Immigration and Customs Enforcement, shall increase the resources available to Homeland Security Investigations to facilitate the expansion of its smuggling and trafficking investigations.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out subsections (a) and (b).
					213.Information campaign on dangers of irregular migration
 (a)In generalThe Secretary of State, in consultation with the heads of relevant Federal agencies, shall design and implement public information campaigns in El Salvador, Guatemala, and Honduras—
 (1)to disseminate information about the dangers of travel across Mexico to the United States; and (2)to combat misinformation about United States immigration law or policy; and
 (3)to provide accurate information about the right to seek asylum. (b)ElementsThe information campaigns implemented pursuant to subsection (a) shall, to the greatest extent possible—
 (1)be targeted at populations and localities with high migration rates; (2)be in local languages;
 (3)employ a variety of communications media; and (4)be developed in consultation with program officials at the Department of Homeland Security, the Department of State, and other government, nonprofit, or academic entities in close contact with migrant populations from El Salvador, Guatemala, and Honduras, including repatriated migrants.
						BStrengthening the	ability of the United States Government To crack down on smugglers,
			 traffickers, and drug cartels 
				221.Enhanced penalties for organized smuggling schemes
 (a)In generalSection 274(a)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1324(a)(1)(B)) is amended— (1)by redesignating clauses (iii) and (iv) as clauses (iv) and (v), respectively;
 (2)by inserting after clause (ii) the following:  (iii)in the case of a violation of subparagraph (A)(i) during and in relation to which the person, while acting for profit or other financial gain, knowingly directs or participates in an effort or scheme to assist or cause 10 or more persons (other than a parent, spouse, sibling, or child of the offender) to enter or to attempt to enter the United States at the same time at a place other than a designated port of entry or place other than designated by the Secretary, be fined under title 18, United States Code, imprisoned not more than 15 years, or both;; and
 (3)in clause (iv), as redesignated, by inserting commits or attempts to commit sexual assault of, after section 1365 of title 18, United States Code) to,. (b)Bulk cash smugglingSection 5332(b)(1) of title 31, United States Code, is amended—
 (1)in the paragraph heading, by striking Term of imprisonment and inserting In general; and (2)by inserting , fined under title 18, or both after 5 years.
						222.Expanding financial sanctions on narcotics trafficking and money laundering
 (a)FindingsCongress finds the following: (1)In July 2011, President Obama released Strategy to Combat Transnational Organized Crime, which articulates a multidimensional response to combat transnational organized crime, including drug trafficking networks, armed criminal gangs, and money laundering.
 (2)The Strategy calls for expanded efforts to dismantle illicit financial networks, including through maximizing the use of the Foreign Narcotics Kingpin Designation Act (21 U.S.C. 1901 et seq.).
						(b)Financial sanctions expansion
 (1)In generalThe Secretary of the Treasury, the Attorney General, the Secretary of State, the Secretary of Defense, and the Director of Central Intelligence shall expand investigations, intelligence collection, and analysis pursuant to the Foreign Narcotics Kingpin Designation Act to increase the identification and application of sanctions against—
 (A)significant foreign narcotics traffickers, their organizations and networks; and (B)foreign persons who provide material, financial, or technological support to such traffickers, organizations, and networks.
 (2)TargetsThe activities described in paragraph (1) shall specifically target foreign narcotics traffickers, their organizations and networks, and the foreign persons who provide material, financial, or technological support to such traffickers, organizations, and networks that are present and operating in Central America.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out subsection (b). 223.Support for FBI transnational anti-gang task forces for countering criminal gangs (a)FindingsCongress finds that the Federal Bureau of Investigation’s Transnational Anti-Gang Task Forces established in 2007 in El Salvador, through cooperation between the FBI and the Department of State, to combat criminal gangs, including the MS–13 and 18th Street gangs, should be expanded.
 (b)Task force expansionThe Director of the Federal Bureau of Investigation, in coordination with the Secretary of State, shall expand the efforts of the Transnational Anti-Gang Task Forces in El Salvador, Guatemala, and Honduras, including by—
 (1)expanding transnational criminal investigations focused on criminal gangs in El Salvador, Guatemala, and Honduras, such as MS–13 and 18th Street;
 (2)expanding training and partnership efforts with Salvadoran, Guatemalan, and Honduran law enforcement entities in order to disrupt and dismantle criminal gangs, both internationally and in their respective countries;
 (3)establishing or expanding special vetted investigative units; and (4)collecting and disseminating intelligence to support related United States-based investigations.
 (c)Authorization of appropriationsThere are authorized to be appropriated, to the Bureau of International Narcotics and Law Enforcement Affairs, such sums as may be necessary to carry out subsection (b).
					224.Sense of Congress regarding the expansion of targeted sanctions related to corruption and human
 rights abusesIt is the sense of Congress that— (1)the President should intensify targeting of and impose sanctions regularly on a range of foreign persons from or in Central America determined to be responsible for human rights abuses, corruption-related misconduct, and other misconduct identified pursuant to the Global Magnitsky Human Rights Accountability Act (22 U.S.C. 2656 note);
 (2)the Director of National Intelligence, in coordination with the Director of the Central Intelligence Agency and other United States intelligence agencies, as appropriate, should expand intelligence collection and analysis in support of the efforts described in paragraph (1); and
 (3)the efforts described in paragraph (1) should specifically target foreign persons, including foreign government officials, complicit in acts that weaken, run counter to, or undermine the strategy described in section 111.
					CCreating new penalties for hindering immigration, border, and customs controls
				231.Hindering immigration, border, and customs controls
 (a)Immigration and Nationality ActThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended by inserting after section 274D the following:
						
							274E.Hindering immigration, border, and customs controls
								(a)Illicit spotting
 (1)In generalIt shall be unlawful to knowingly surveil, track, monitor, or transmit the location, movement, or activities of any officer or employee of a Federal, State, or tribal law enforcement agency—
 (A)with the intent to gain financially; and (B)in furtherance of any violation of the immigration laws, the customs and trade laws of the United States (as defined in section 2 of the Trade Facilitation and Trade Enforcement Act of 2015 (Public Law 114–125)), any other Federal law relating to transporting controlled substances, agriculture, or monetary instruments into the United States, or any Federal law relating to border controls measures of the United States.
 (2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both.
									(b)Destruction of United States border controls
 (1)In generalIt shall be unlawful to knowingly and without lawful authorization— (A)destroy or significantly damage any fence, barrier, sensor, camera, or other physical or electronic device deployed by the Federal Government to control an international border of, or a port of entry to, the United States; or
 (B)otherwise seek to construct, excavate, or make any structure intended to defeat, circumvent or evade such a fence, barrier, sensor camera, or other physical or electronic device deployed by the Federal Government to control an international border of, or a port of entry to, the United States.
 (2)PenaltyAny person who violates paragraph (1) shall be fined under title 18, United States Code, imprisoned for not more than 5 years, or both..
 (b)Clerical amendmentThe table of contents of such Act (8 U.S.C. 1101 et seq.) is amended by inserting after the item relating to section 274D the following:
						Sec. 274E. Hindering immigration, border, and customs controls..
					IIIMinimizing border crossings by expanding processing of refugee children and families in-country and
			 in the region and by strengthening repatriation initiatives
			AProviding alternative safe havens in Mexico and the region
				311.Strengthening internal asylum systems in Mexico and other countries
 (a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall work with international partners, including the United Nations High Commissioner for Refugees, to support and provide technical assistance to strengthen the domestic capacity of Mexico and other countries in the region to provide asylum to eligible children and families, in accordance with international law and best practices, by—
 (1)establishing and expanding temporary and long-term in-country reception centers and shelter capacity to meet the humanitarian needs of those seeking asylum or other forms of international protection;
 (2)improving the asylum registration system to ensure that all individuals seeking asylum or other humanitarian protection—
 (A)are provided with adequate information about their rights, including their right to seek protection;
 (B)are properly screened for security, including biographic and biometric capture; (C)receive due process and meaningful access to existing legal protections; and
 (D)receive proper documents in order to prevent fraud and ensure freedom of movement and access to basic social services;
 (3)creating or expanding a corps of trained asylum officers capable of evaluating and deciding individual asylum claims consistent with international law and obligations; and
 (4)developing the capacity to conduct best interest determinations for unaccompanied alien children to ensure that their needs are properly met, which may include family reunification or resettlement in the United States or another country based on international protection needs and the best interests of the child.
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit a report that describes the plans of the Secretary of State to assist in developing the asylum processing capabilities described in subsection (a) to—
 (1)the Committee on Foreign Relations of the Senate; (2)the Committee on Homeland Security and Governmental Affairs of the Senate;
 (3)the Committee on the Judiciary of the Senate; (4)the Committee on Appropriations of the Senate;
 (5)the Committee on Foreign Affairs of the House of Representatives; (6)the Committee on Homeland Security of the House of Representatives;
 (7)the Committee on the Judiciary of the House of Representatives; and (8)the Committee on Appropriations of the House of Representatives.
 (c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out subsection (a). BExpanding refugee processing in Mexico and Central America for third country resettlement 321.Expanding refugee processing in Mexico and Central America for third country resettlement (a)In generalThe Secretary of State, in consultation with the Secretary of Homeland Security, shall coordinate with the United Nations High Commissioner for Refugees to support and provide technical assistance to the Government of Mexico and the governments of other countries in the region to increase access to global resettlement for eligible children and families with protection needs, in accordance with international law and best practices, by—
 (1)establishing and expanding in-country refugee reception centers to meet the humanitarian needs of those seeking international protection;
 (2)improving the refugee registration system to ensure that all refugees— (A)are provided with adequate information about their rights, including their right to seek protection;
 (B)are properly screened for security, including biographic and biometric capture; (C)receive due process and meaningful access to existing legal protections; and
 (D)receive proper documents in order to prevent fraud and ensure freedom of movement and access to basic social services;
 (3)creating or expanding a corps of trained refugee officers capable of evaluating and deciding individual claims for protection, consistent with international law and obligations; and
 (4)developing the capacity to conduct best interest determinations for unaccompanied alien children to ensure that—
 (A)such children with international protection needs are properly registered; and (B)their needs are properly met, which may include family reunification or resettlement in the United States or another country based on international protection needs and the best interests of the child.
 (b)ReportNot later than 60 days after the date of the enactment of this Act, the Secretary of State, in consultation with the Secretary of Homeland Security, shall submit a report to the committees listed in section 311(b) that describes the plans of the Secretary of State to assist in developing the refugee processing capabilities described in subsection (a).
 (c)Sense of CongressIt is the sense of Congress that the conditions in Mexico, as of the date of the enactment of this Act, do not meet the necessary threshold for the United States Government to sign a safe third country agreement with the Government of Mexico.
 (d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out subsection (a). CEstablishing legal channels to the United States  331.Program to adjust the status of certain vulnerable refugees from Central America (a)DefinitionsIn this section:
 (1)Refugee statusThe term refugee status has the meaning given the term in section 101(a)(42) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(42)), except that the alien may apply inside his or her country of nationality if there is a designated application processing center present.
 (2)SecretaryThe term Secretary means the Secretary of Homeland Security. (b)PurposeThe purpose of this section is to establish a refugee processing program for nationals of El Salvador, Guatemala, and Honduras to respond to country conditions and the growing need to provide an alternative to the dangerous journey to the United States of America.
 (c)Admission of eligible Central American aliens as refugeesNotwithstanding the numerical limitations set forth in section 207 of the Immigration and Nationality Act (8 U.S.C. 1157), the Secretary shall adjust the status of an alien who is a national of El Salvador, Guatemala, or Honduras to that of an alien admitted as a refugee if the alien—
 (1)applies for such refugee status at a Designated Application Processing Center (as defined in subsection (e)); and
 (2)is eligible under subsection (d). (d)Central Americans eligible for refugee admission (1)In generalAdmission as a refugee or adjustment of status to that of a refugee shall be available to any alien, or members of the alien’s family, if—
 (A)the alien is a national of El Salvador, Guatemala, or Honduras; (B)the alien otherwise meets the definition of a refugee, except that the alien may apply from inside his or her country of nationality;
 (C)(i)the alien presents himself or herself at a Designated Application Processing Center for consideration of refugee status under this section; or
 (ii)in the case of an alien who is a minor, a parent, legal guardian, the minor, or an adult authorized by the minor to speak on his or her behalf, presents an application for the minor; and
 (D)the alien passes all relevant medical, national security, and background checks. (2)Effect of denial of refugee statusThe denial of refugee status under the Central American Minors Program—
 (A)shall not be held determinative with respect to an adjudication under this section; and (B)shall not prejudice the results of an adjudication under this section.
							(e)Designated application processing centers
 (1)EstablishmentNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall establish a minimum of 4 application processing centers in 4 different physical locations, with the consent of the hosting nation, if necessary.
 (2)LocationsThe Secretary of State shall ensure that 1 application processing center is established—
 (A)at each of the American embassies located in El Salvador, Guatemala, and Honduras; and
 (B)in any other country in Central America selected by the Secretary of State. (3)Application for refugee statusThe Secretary of State shall ensure that any alien who is physically present at the application processing center is permitted—
 (A)to apply for refugee status under this section;
 (B)to include his or her family in the application for refugee status, regardless of such alien’s status; and
 (C)if the alien applying for refugee status is an unaccompanied minor, to have legal counsel present at all interviews.
 (4)AdjudicationApplications submitted at application processing centers under this section shall be adjudicated by refugee officers from the Refugee, Asylum and International Operations Directorate at U.S. Citizenship and Immigration Services.
 (f)ExceptionsSubsections (c)(1) and (d)(1)(C) shall be waived by the Secretary if the alien, or his or her family—
 (1)is a national of El Salvador or Honduras; (2)was in temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a) on the date on which his or her country of nationality’s designation under subsection (b) of such section was terminated;
 (3)has maintained physical presence in the United States since the effectiveness date of the most recent designation, extension, or termination; and
 (4)would be eligible to reapply, under such section 244, if his or her country of nationality’s designation had not been terminated.
						(g)Application fees
 (1)In generalExcept as provided in paragraph (2), the Secretary shall ensure that applicants for refugee status are not charged fees in order to apply for humanitarian relief under this section.
 (2)Previous denialThe Secretary may charge a reasonable fee to an alien who applies for refugee status under this section after having previously been denied refugee status unless such denial occurred before the alien attained 21 years of age.
 (h)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. IVMonitoring and supporting unaccompanied alien children after processing at the border 401.Definitions; authorization of appropriations (a)DefinitionsIn this title:
 (1)DepartmentThe term Department means the Department of Health and Human Services. (2)DirectorThe term Director means the Director of the Office of Refugee Resettlement of the Department.
 (3)Flores settlement agreementThe term Flores settlement agreement means the Stipulated Settlement Agreement filed in the United States District Court for the Central District of California on January 17, 1997 (CV 85–4544–RJK).
 (4)Local educational agencyThe term local educational agency has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)Resident adultThe term resident adult means any individual who is at least 18 years of age and regularly lives, shares common areas, and sleeps in a sponsor or prospective sponsor’s home.
 (6)SecretaryThe term Secretary means the Secretary of Health and Human Services. (7)Specialized instructional support personnel; specialized instructional support servicesThe terms specialized instructional support personnel and specialized instructional support services have the meanings given such terms in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (8)Zero tolerance policyThe term zero tolerance policy means the policy described in the memorandum of the Attorney General entitled Zero-Tolerance for Offenses Under 8 U.S.C. § 1325(a), issued on April 6, 2018. 402.Family reunification (a)Directives to Federal agencies (1)Family reunificationConsistent with section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) and other applicable Federal law, the Secretary shall reallocate resources to facilitate the immediate family reunification of each child separated from his or her parent or guardian at or near a port of entry or within 100 miles of the border or otherwise removed from her or her parent or legal guardian by the Secretary, the Secretary of Homeland Security, the Attorney General, the Director of the Bureau of Prisons, or any agent or agency thereof, if such reunification is in the best interest of the child.
 (2)Compliance with Federal lawThe Secretary, the Secretary of Homeland Security, the Attorney General, the Director of the Bureau of Prisons, and any other head of a Federal agency involved in the proceedings against a parent or guardian separated from the parent or guardian’s child (as described in paragraph (1)) shall immediately change policies, procedures, and practices—
 (A)to reunify the child separated from his or her parent or guardian; and (B)to comply with section 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232), the Flores settlement agreement, and other applicable Federal law.
 (b)Parental rightsConsistent with the laws of the State in which the child is located, only an order from a court of competent jurisdiction may terminate the rights of a parent or guardian over an unaccompanied alien child, including any such child separated from the parent or guardian at such a border.
 403.Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this title. AStrengthening the government’s ability To oversee the safety and well-Being of children and support children forcibly separated from their families 411.Health care in shelters for unaccompanied alien children (a)Access to servicesThe Secretary shall direct the Director, in carrying out the functions transferred to the Director under section 462(a) of the Homeland Security Act of 2002 (6 U.S.C. 279(a))—
 (1)to ensure that unaccompanied alien children who have not been placed with a sponsor have access to comprehensive, age-appropriate medical, behavioral, and mental health care services, including evidence-based and trauma-informed treatments, provided by qualified health care professionals with the appropriate certifications, licensure, training, and expertise in treating children, including infants, toddlers, and other children who are younger than 13 years of age; and
 (2)to issue guidance to grantees, not later than 60 days after the date of the enactment of this Act, on the procedures for prescribing, reporting, and administration of psychotropic medication.
						(b)National child traumatic stress initiative
 (1)Grants authorizedOut of amounts appropriated pursuant to section 403 to carry out this section, the Secretary shall award grants, contracts, or cooperative agreements to public and nonprofit private entities and Indian tribes and tribal organizations (as defined in section 4 of the Indian Self-Determination and Educational Assistance Act (25 U.S.C. 5304)), for the purpose of developing and maintaining programs that respond to the needs of unaccompanied alien children in the care of the Office of Refugee Resettlement.
 (2)Best practices for traumatized childrenThe National Child Traumatic Stress Initiative coordinating center described in section 582(a)(1) of the Public Health Service Act (42 U.S.C. 290hh–1(a)(1)) shall develop, and make publically available, best practices for providing evidence-based and trauma-informed health care treatment to unaccompanied alien children in the care of the Office of Refugee Resettlement (including such children who are traumatized by separation from parents or guardians by the Federal Government to facilitate enforcement of the zero tolerance policy and other infants, toddlers, and children who are younger than 13 years of age)—
 (A)to carry out programs under paragraph (1); (B)to provide services under section 412(a); and
 (C)to conduct assessments under section 412(a)(1)(A). (c)Oversight on access to quality health care (1)In generalNot later than 90 days after the date of the enactment of this Act, and every 3 years thereafter, the Comptroller General of the United States shall conduct an evaluation of the medical, behavioral, and mental health services provided to unaccompanied alien children in the care of the Office of Refugee Resettlement and submit a report and recommendations to the Department, the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on the Judiciary of the Senate, the Committee on Energy and Commerce of the House of Representatives, and the Committee on the Judiciary of the House of Representatives.
 (2)ContentEach report under paragraph (1) shall address— (A)the extent to which entities with which the Office of Refugee Resettlement contracts meet established standards for ensuring the safety and well-being of alien children in their care;
 (B)the quality and appropriateness of the health care services provided to such children, including the administration of medications and treatment;
 (C)the extent to which medical, behavioral, and mental health services address the needs of traumatized children and mitigate the long-term health consequences of trauma exposure;
 (D)the adequacy of practices to assess the qualifications, including training and licensure, of the professionals administering care, including the expertise of such professionals in providing trauma-informed care;
 (E)the adequacy of appropriately-trained health care staff at the Office of Refugee Resettlement tasked with assessing the adequacy of care provided to children in their care; and
 (F)oversight, investigations, and actions taken to address allegations against contracted entities of mistreatment, abuse, or neglect of children under any program under Federal or State law.
							412.Services to unaccompanied alien children after placement
					(a)Trauma-Informed, risk-Based, post-Placement services
 (1)In generalUsing amounts appropriated pursuant to section 403 to carry out this section, the Secretary shall assist each unaccompanied alien child in a placement with a sponsor by—
 (A)completing an individualized assessment of the need for services to be provided after placement; and
 (B)providing such post-placement services during the pendency of all immigration proceedings or until no longer necessary, whichever is later.
 (2)Minimum servicesThe services referred to in paragraph (1)(B) shall include— (A)for the unaccompanied alien child, at least 1 post-placement case management services visit not later than 30 days after placement with a sponsor and the referral of the child to service providers in the community;
 (B)for the family of the child’s sponsor, orientation and other functional family support services, as determined to be necessary in the individualized assessment; and
 (C)for each unaccompanied alien child traumatized by separation of such child from the child’s parent or guardian by the Federal Government, comprehensive, trauma-informed services to assist such child.
 (b)Effective use of child advocates for the most vulnerable unaccompanied alien childrenThe Secretary shall— (1)direct the Director—
 (A)to identify and track the referral rates of unaccompanied alien children to child advocates by care providers and investigate instances in which such a rate is low;
 (B)to ensure that the referral criteria established by the Director are appropriately applied when a care provider determines if such a child is eligible for referral to a child advocate;
 (C)to provide technical assistance to care providers to ensure compliance with such criteria; (D)to establish a process for stakeholders and the public to refer unaccompanied alien children, including those placed with a sponsor, to the child advocate program to determine if such child meets the referral criteria for appointment of a child advocate; and
 (E)to refer to a child advocate each unaccompanied alien child described in subsection (a)(2)(C); and (2)ensure that each child advocate for an unaccompanied alien child—
 (A)is provided access to materials necessary to advocate effectively for the best interest of the child, including direct access to significant incident reports, home studies, and similar materials and information; and
 (B)is notified when new materials and information described in subparagraph (A) relating to the child are created or become available.
							413.Background checks to ensure the safe placement of unaccompanied alien children
					(a)Criminal and civil record checks
 (1)RequirementIn carrying out the functions transferred to the Director under section 462(a) of the Homeland Security Act of 2002 (6 U.S.C. 279(a)), from amounts appropriated pursuant to section 401(b) to carry out this section, the Director shall perform, consistent with best practices in the field of child welfare, and a prospective sponsor and all resident adults in the home of the prospective sponsor shall submit to the following record checks (which shall be completed as expeditiously as possible):
 (A)Fingerprint-based checks (except as described in paragraph (2)) in national crime information databases, as defined in section 534(e)(3) of title 28, United States Code.
 (B)A search of the State criminal registry or repository for any State (except as described in paragraph (3)) in which the prospective sponsor or resident adult has resided during the 5 years preceding the search.
 (C)A search of the National Sex Offender Registry established under section 119 of the Adam Walsh Child Protection and Safety Act of 2006 (42 U.S.C. 16919).
 (D)A search (except as described in paragraphs (2) and (3)) of State-based child abuse and neglect registries and databases for any State in which the prospective sponsor or resident adult has resided during the 5 years preceding the search.
 (2)Parents and guardiansFor purposes of paragraph (1), if the prospective sponsor is the parent or guardian of the child involved, the Director shall have discretion to determine whether the Director shall perform, and the prospective sponsor and resident adults described in paragraph (1) shall submit to, a check described in subparagraph (A) or (D) of paragraph (1).
						(3)Waivers
 (A)In generalIf the Secretary determines that it is not feasible to conduct the check described in subparagraph (B) or (D) of paragraph (1) for a State, including infeasibility due to a State's refusal or nonresponse in response to a request for related information, or that the average time to receive results from a State for such a check is more than 10 business days, the Secretary may waive the requirements of that subparagraph with respect to the State involved for a period of not more than 1 year. The Secretary may renew the waiver in accordance with this subparagraph.
 (B)Prohibition on delegationThe Secretary may not delegate the responsibility under subparagraph (A) to another officer or employee of the Department.
 (C)States where waivers applyThe Secretary shall make available, on a website of the Department, the list of States for which the requirements of subparagraph (B) or (D) of paragraph (1) are waived under this paragraph.
 (4)Use of record checksThe information revealed by a record check performed pursuant to this section shall be used only by the Director for the purpose of determining whether a potential sponsor is a suitable sponsor for a placement for an unaccompanied alien child.
						(b)Placement determinations generally
 (1)Denials required for certain crimesThe Director shall deny any placement for a prospective sponsor (other than the parent or guardian of the child involved), and may deny any placement for a prospective sponsor who is the parent or guardian of the child involved subject to subsection (c), if the record checks performed pursuant to this section reveal that the prospective sponsor or a resident adult in the home of the prospective sponsor was convicted at age 18 or older of a crime that is a felony consisting of any of the following:
 (A)Domestic violence, stalking, child abuse, child neglect, or child abandonment, if the prospective sponsor or resident adult served at least 1 year imprisonment for a crime specified in this subparagraph, or if the prospective sponsor or resident adult was convicted of 2 or more crimes specified in this subparagraph, not arising out of a single scheme of criminal misconduct.
 (B)A crime against a child involving pornography. (C)Human trafficking.
 (D)Rape or sexual assault. (E)Homicide.
 (2)Denials considered for certain offensesThe Director may deny a placement for a prospective sponsor if the record checks performed pursuant to this section reveal that the prospective sponsor or a resident adult in the home of a prospective sponsor was adjudged guilty of a civil offense or was convicted of a crime not covered by paragraph (1). The Director, in making a determination about whether to approve or deny the placement, shall consider all of the following factors:
 (A)The type of offense. (B)The number of offenses the sponsor or resident adult has been adjudged guilty or convicted of.
 (C)The length of time that has elapsed since the adjudication or conviction. (D)The nature of the offense.
 (E)The age of the individual at the time of the adjudication or conviction. (F)The relationship between the offense and the capacity to care for a child.
 (G)Evidence of rehabilitation of the individual. (H)Opinions of community and family members concerning the individual.
 (c)Placement determinations concerning parents or guardiansThe Director may deny a placement for a prospective sponsor who is the parent or guardian of the child involved if the record checks performed pursuant to this section reveal that the prospective sponsor or a resident adult in the home of a prospective sponsor was adjudged guilty of a civil offense or was convicted of a crime. The Director, in making a determination about whether to approve or deny the placement, shall consider all of the factors described in subsection (b)(2).
					(d)Appeals process
 (1)InformationThe Secretary shall provide information to each prospective sponsor on how such sponsor may appeal— (A)a placement determination under this section, including—
 (i)prompt notice of the opportunity to so appeal; and (ii)instructions about how to participate in the appeals process; and
 (B)the results of a record check performed pursuant to this section or the accuracy or completeness of the information yielded by the record check, as provided in paragraph (2), including—
 (i)prompt notice of the opportunity to so appeal; and
 (ii)instructions about how to participate in the appeals process. (2)AppealEach Federal agency responsible for administering or maintaining the information in a database, registry, or repository used in a record check performed pursuant to this section or responsible for the accuracy or completeness of the information yielded by the record check shall—
 (A)establish a process for an appeal concerning the results of that record check, or that accuracy or completeness; and
 (B)complete such process not later than 30 days after the date on which such an appeal is filed.
 (e)Rule of constructionNothing in this section shall be construed to prohibit the Director from establishing additional checks or procedures (besides the checks required in this section) for sponsors, to enable the Director to—
 (1)oversee and promote the health, safety, and well-being of unaccompanied alien children; or (2)prevent the exploitation, neglect, or abuse of unaccompanied alien children.
						414.Responsibility of sponsor for immigration court compliance and child well-being
 (a)In generalUsing amounts appropriated pursuant to section 401(b) to carry out this section, the Secretary, in consultation with the Attorney General, shall establish procedures to ensure that legal orientation programs regarding immigration court and rights and responsibilities for the well-being of unaccompanied alien children are provided to all prospective sponsors of unaccompanied alien children prior to an unaccompanied alien child’s placement with such a sponsor.
 (b)Program elementsThe procedures described in subsection (a) shall include a requirement that each legal orientation program described in such subsection shall provide information on the sponsor’s rights and responsibilities to—
 (1)ensure the unaccompanied alien child appears at immigration proceedings and communicate with the court involved regarding the child’s change of address and other relevant information;
 (2)immediately enroll the child in school, and shall provide information and resources if the sponsor encounters difficulty enrolling such child in school;
 (3)provide access to health care, including mental health care as needed, and any necessary age-appropriate health screening to the child;
 (4)report potential child traffickers and other persons seeking to victimize or exploit unaccompanied alien children, or otherwise engage such children in criminal, harmful, or dangerous activity;
 (5)seek assistance from the Department regarding the health, safety, and well-being of the child placed with the sponsor; and
 (6)file a complaint, if necessary, with the Secretary or the Secretary of Homeland Security regarding treatment of unaccompanied alien children while under the care of the Office of Refugee Resettlement or the Department of Homeland Security, respectively.
						415.Monitoring unaccompanied alien children
					(a)Risk-Based post-Placement services
 (1)In generalUsing amounts appropriated pursuant to section 401(b) to carry out this section, the Secretary shall, to assist each unaccompanied alien child in a placement with a sponsor—
 (A)complete an individualized assessment of the need for services to be provided after placement; and (B)provide such post-placement services during the pendency of removal proceedings or until no longer necessary.
 (2)Minimum servicesFor the purposes of paragraph (1), the services shall, at a minimum, include— (A)for the unaccompanied alien child, at least one post-placement case management services visit within 30 days after placement with a sponsor and the referral of unaccompanied alien children to service providers in the community; and
 (B)for the family of the child’s sponsor, orientation and other functional family support services, as determined to be necessary in the individualized assessment.
 (b)Effective use of child advocates for the most vulnerable unaccompanied alien childrenThe Secretary shall— (1)direct the Director—
 (A)to identify and track the referral rates of unaccompanied alien children to child advocates by care providers and investigate instances in which such a rate is low;
 (B)to ensure that the referral criteria established by the Director are appropriately applied when a care provider determines if such a child is eligible for referral to a child advocate;
 (C)to provide technical assistance to care providers to ensure compliance with such criteria; and (D)to establish a process for stakeholders and the public to refer unaccompanied alien children, including those placed with a sponsor, to the child advocate program to determine if such child meets the referral criteria for appointment of a child advocate; and
 (2)ensure that each child advocate for an unaccompanied alien child shall— (A)be provided access to materials necessary to advocate effectively for the best interest of the child, including direct access to significant incident reports, home studies, and similar materials and information; and
 (B)be notified when new materials and information described in subparagraph (A) relating to the child are created or become available.
							BFunding to States and school districts; supporting education and safety
				421.Funding to States to conduct State criminal checks and child abuse and neglect checks
 (a)Defined termIn this section, the term State means each of the 50 States of the United States and the District of Columbia. (b)Payments to States To conduct State criminal registry or repository searches and To conduct child abuse and neglect checks (1)In generalUsing amounts appropriated pursuant to section 401(b) to carry out this section, the Secretary shall, in accordance with this subsection, make payments to States, through each agency in each State tasked with administering the State criminal registry or repository required under section 411(a)(1)(B) or the State child abuse and neglect registry required under section 411(a)(1)(D), to assist with searches of such registries, repositories, or databases for prospective sponsors of unaccompanied alien children and resident adults in the home of such prospective sponsors, in accordance with section 411.
						(2)Allotments
 (A)State criminal registry and repository searchesIn each fiscal year, using amounts appropriated pursuant to section 401(b) to carry out this section with respect to the program providing payments to States to assist with criminal registry or repository searches, the Secretary shall allot to each State participating in such program, through the agency in each such State tasked with administering the State criminal registry or repository described in section 411(a)(1)(B), an amount that bears the same relationship to such funds as the number of searches of such State criminal registry or repository conducted in accordance with section 411(a)(1)(B) in the State bears to the total number of such searches in all States participating in the program.
 (B)Child abuse and neglect checksIn each fiscal year, using amounts appropriated pursuant to section 401(b) to carry out this section with respect to the program providing payments to States to assist with child abuse and neglect registry and database searches, the Secretary shall allot to each State participating in such program, through the agency in each such State tasked with administering the State child abuse and neglect registries and databases described in section 411(a)(1)(D), an amount that bears the same relationship to such funds as the number of searches of such child abuse and neglect registries and databases conducted in accordance with section 411(a)(1)(D) in the State bears to the total number of such searches in all States participating in the program.
 (C)Transition ruleIn the first fiscal year in which funds are made available under this title to carry out this section, the Secretary shall make allotments to each State participating in the programs under this section in accordance with subparagraphs (A) and (B), based on the Secretary's estimate of the number of the searches described in each such subparagraph, respectively, that each of the States are expected to conduct in such fiscal year.
 (3)State applicationsEach State agency described in paragraph (1) desiring an allotment under subparagraph (A) or (B) of paragraph (2) shall submit an application at such time, in such manner, and containing such information as the Secretary may require, which shall include an assurance that the State agency will respond promptly to all requests from the Director, within a reasonable time period determined by the Director, to conduct a search required under section 411 in a timely manner, and a description of how funds will be used to meet such assurance.
						422.Unaccompanied alien children in schools
 (a)Immediate enrollmentTo be eligible for funding under the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), a local educational agency shall—
 (1)ensure that unaccompanied alien children in the area served by the local educational agency are immediately enrolled in school following placement with a sponsor, and any available academic or other records are transferred to such school; and
 (2)remove barriers to enrollment and full participation in educational programs and services offered by the local educational agency for unaccompanied alien children (including barriers related to documentation, age, language, and lack of a parent or guardian), which shall include reviewing and revising policies that may have a negative effect on such children.
 (b)Grants authorizedUsing amounts appropriated pursuant to section 403 to carry out this section, the Secretary of Education shall award grants, on a competitive basis, to eligible local educational agencies, or consortia of neighboring local educational agencies, described in subsection (c) to enable the local educational agencies or consortia to enhance opportunities for, and provide services to, immigrant children and youth, including unaccompanied alien children, in the area served by the local educational agencies or consortia.
					(c)Eligible local educational agencies
 (1)In generalA local educational agency, or a consortium of neighboring local educational agencies, is eligible for a grant under subsection (b) if, during the fiscal year for which a grant is awarded under this section, there are 25 or more unaccompanied alien children enrolled in the public schools served by the local educational agency or the consortium, respectively.
 (2)Determinations of number of unaccompanied alien childrenThe Secretary of Education shall determine the number of unaccompanied alien children for purposes of paragraph (1) based on the most accurate data available that is provided to the Secretary of Education by the Director or the Department of Homeland Security.
 (d)ApplicationsA local educational agency, or a consortia of neighboring local educational agencies, desiring a grant under this section shall submit an application to the Secretary of Education, which shall include a description of how the grant will be used to enhance opportunities for, and provide services to, immigrant children and youth (including unaccompanied alien children) and their families, provide trauma-informed services and supports (including mental health care services for such children and youth), improve engagement with the sponsors of such children or youth, and provide specialized instructional support services (which may include hiring specialized instructional support personnel with expertise in providing services to such children and youth).
					VEnsuring orderly and humane management of children and families seeking protection
			AProviding a fair and efficient legal process for children and vulnerable families seeking asylum
				511.Court appearance compliance and legal orientation
					(a)Access to legal orientation programs To ensure court appearance compliance
 (1)In generalThe Secretary of Homeland Security, in consultation with the Attorney General, shall establish procedures, consistent with the procedures established pursuant to section 412, to ensure that legal orientation programs are available for all aliens detained by the Department of Homeland Security.
 (2)Program elementsPrograms under paragraph (1) shall inform aliens described in such paragraph regarding— (A)the basic procedures of immigration hearings;
 (B)their rights and obligations relating to such hearings under Federal immigration laws to ensure appearance at all immigration proceedings;
 (C)their rights under Federal immigration laws, including available legal protections and the procedure for requesting such protection;
 (D)the consequences of filing frivolous legal claims and of failing to appear for proceedings; and (E)any other subject that the Attorney General considers appropriate, such as a contact list of potential legal resources and providers.
 (3)EligibilityAn alien shall be given access to legal orientation programs under this subsection regardless of the alien’s current immigration status, prior immigration history, or potential for immigration relief.
						(b)Pilot project for nondetained aliens in removal proceedings
 (1)In generalThe Attorney General shall develop and administer a 2-year pilot program at not fewer than 2 immigration courts to provide nondetained aliens with pending asylum claims access to legal information.
 (2)ReportAt the conclusion of the pilot program under this subsection, the Attorney General shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives that describes the extent to which nondetained aliens are provided with access to counsel.
 (c)Authorization of appropriationsThere is authorized to be appropriated to the Executive Office of Immigration Review of the Department of Justice such sums as may be necessary to carry out this section.
					512.Fair day in court for kids
					(a)Appointment of counsel in removal proceedings; right To review certain documents in removal
 proceedingsSection 240(b) of the Immigration and Nationality Act (8 U.S.C. 1229a(b)) is amended— (1)in paragraph (4)—
 (A)in subparagraph (A)— (i)by striking , at no expense to the Government,; and
 (ii)by striking the comma at the end and inserting a semicolon; (B)by redesignating subparagraphs (B) and (C) as subparagraphs (D) and (E), respectively;
 (C)by inserting after subparagraph (A) the following:  (B)the Attorney General may appoint or provide counsel, at Government expense, to aliens in immigration proceedings;
 (C)the alien, or the alien's counsel, not later than 7 days after receiving a notice to appear under section 239(a), shall receive a complete copy of the alien's immigration file (commonly known as an A-file) in the possession of the Department of Homeland Security (other than documents protected from disclosure under section 552(b) of title 5, United States Code);; and
 (D)in subparagraph (D), as redesignated, by striking , and and inserting ; and; and (2)by adding at the end the following:
							
 (8)Failure to provide alien required documentsA removal proceeding may not proceed until the alien, or the alien's counsel, if the alien is represented—
 (A)has received the documents required under paragraph (4)(C); and (B)has been provided at least 10 days to review and assess such documents..
						(b)Clarification regarding the authority of the attorney general To appoint counsel to aliens in
			 immigration proceedings
 (1)In generalSection 292 of the Immigration and Nationality Act (8 U.S.C. 1362) is amended to read as follows:  292.Right to counsel (a)In generalExcept as provided in subsections (b) and (c), in any removal proceeding and in any appeal proceeding before the Attorney General from any such removal proceeding, the subject of the proceeding shall have the privilege of being represented by such counsel as may be authorized to practice in such proceeding as he or she may choose. This subsection shall not apply to screening proceedings described in section 235(b)(1)(A).
									(b)Access to counsel for unaccompanied alien children
 (1)In generalIn any removal proceeding and in any appeal proceeding before the Attorney General from any such removal proceeding, an unaccompanied alien child (as defined in section 462(g) of the Homeland Security Act on 2002 (6 U.S.C. 279(g))) shall be represented by Government-appointed counsel, at Government expense.
 (2)Length of representationOnce a child is designated as an unaccompanied alien child under paragraph (1), the child shall be represented by counsel at every stage of the proceedings from the child's initial appearance through the termination of immigration proceedings, and any ancillary matters appropriate to such proceedings even if the child attains 18 years of age or is reunified with a parent or legal guardian while the proceedings are pending.
 (3)NoticeNot later than 72 hours after an unaccompanied alien child is taken into Federal custody, the alien shall be notified that he or she will be provided with legal counsel in accordance with this subsection.
 (4)Within detention facilitiesThe Secretary of Homeland Security shall ensure that unaccompanied alien children have access to counsel inside all detention, holding, and border facilities.
										(c)Pro bono representation
 (1)In generalTo the maximum extent practicable, the Attorney General should make every effort to utilize the services of competent counsel who agree to provide representation to such children under subsection (b) without charge.
 (2)Development of necessary infrastructures and systemsThe Attorney General shall develop the necessary mechanisms to identify counsel available to provide pro bono legal assistance and representation to children under subsection (b) and to recruit such counsel.
 (d)Contracts; grantsThe Attorney General may enter into contracts with, or award grants to, nonprofit agencies with relevant expertise in the delivery of immigration-related legal services to children to carry out the responsibilities under this section, including providing legal orientation, screening cases for referral, recruiting, training, and overseeing pro bono attorneys. Nonprofit agencies may enter into subcontracts with, or award grants to, private voluntary agencies with relevant expertise in the delivery of immigration related legal services to children in order to carry out this section.
									(e)Model guidelines on legal representation of children
 (1)Development of guidelinesThe Executive Office for Immigration Review, in consultation with voluntary agencies and national experts, shall develop model guidelines for the legal representation of alien children in immigration proceedings, which shall be based on the children's asylum guidelines, the American Bar Association Model Rules of Professional Conduct, and other relevant domestic or international sources.
 (2)Purpose of guidelinesThe guidelines developed under paragraph (1) shall be designed to help protect each child from any individual suspected of involvement in any criminal, harmful, or exploitative activity associated with the smuggling or trafficking of children, while ensuring the fairness of the removal proceeding in which the child is involved.
 (f)Duties of CounselCounsel provided under this section shall— (1)represent the unaccompanied alien child in all proceedings and matters relating to the immigration status of the child or other actions involving the Department of Homeland Security;
 (2)appear in person for all individual merits hearings before the Executive Office for Immigration Review and interviews involving the Department of Homeland Security;
 (3)owe the same duties of undivided loyalty, confidentiality, and competent representation to the child as is due to an adult client; and
 (4)carry out other such duties as may be proscribed by the Attorney General or the Executive Office for Immigration Review.
 (g)Savings provisionNothing in this section may be construed to supersede— (1)any duties, responsibilities, disciplinary, or ethical responsibilities an attorney may have to his or her client under State law;
 (2)the admission requirements under State law; or (3)any other State law pertaining to the admission to the practice of law in a particular jurisdiction..
 (2)RulemakingThe Attorney General shall promulgate regulations to implement section 292 of the Immigration and Nationality Act, as added by paragraph (1), in accordance with the requirements set forth in section 3006A of title 18, United States Code.
 513.Access to counsel and legal orientation at detention facilitiesThe Secretary of Homeland Security shall provide access to counsel for all aliens detained in a facility under the supervision of U.S. Immigration and Customs Enforcement, U.S. Customs and Border Protection, or the Department of Health and Human Services, or in any private facility that contracts with the Federal Government to house, detain, or hold aliens.
				514.Report on access to counsel
 (a)ReportNot later than December 31 of each year, the Secretary of Homeland Security, in consultation with the Attorney General, shall prepare and submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives regarding the extent to which aliens described in section 292(b) of the Immigration and Nationality Act, as added by section 512(b), have been provided access to counsel.
 (b)ContentsEach report submitted under paragraph (a) shall include, for the immediately preceding 1-year period—
 (1)the number and percentage of aliens described in section 292(b) of the Immigration and Nationality Act, as added by section 512(b), who were represented by counsel, including information specifying—
 (A)the stage of the legal process at which each such alien was represented; (B)whether the alien was in government custody; and
 (C)the nationality and ages of such aliens; and (2)the number and percentage of aliens who received legal orientation presentations, including the nationality and ages of such aliens.
						515.Authorization of appropriations
 (a)In generalThere is authorized to be appropriated to the Executive Office of Immigration Review of the Department of Justice such sums as may be necessary to carry out sections 512 through 514.
 (b)Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the Senate Budget Committee, provided that such statement has been submitted prior to the vote on passage.
					BReducing significant delays in immigration court
				521.Eliminate immigration court backlogs
 (a)Annual increases in immigration judgesThe Attorney General shall increase the total number of immigration judges to adjudicate pending cases and efficiently process future cases by at least 75 judges during each of the fiscal years 2019, 2020, 2021, and 2022.
 (b)Qualification; selectionThe Attorney General shall— (1)ensure that all newly hired immigration judges and Board of Immigration Appeals members are highly qualified and trained to conduct fair, impartial adjudications in accordance with applicable due process requirements; and
 (2)in selecting immigration judges, may not give any preference to candidates with prior government experience compared to equivalent subject-matter expertise resulting from nonprofit, private bar, or academic experience.
 (c)Necessary support staff for immigration judgesTo address the shortage of support staff for immigration judges, the Attorney General shall ensure that each immigration judge has sufficient support staff, adequate technological and security resources, and appropriate courtroom facilities.
 (d)Annual increases in Board of Immigration Appeals personnelThe Attorney General shall increase the number of Board of Immigration Appeals staff attorneys (including necessary additional support staff) to efficiently process cases by at least—
 (1)23 attorneys during fiscal year 2019; (2)an additional 23 attorneys during fiscal year 2020; and
 (3)an additional 23 attorneys during fiscal year 2021. (e)GAO reportThe Comptroller General of the United States shall—
 (1)conduct a study of the hurdles to efficient hiring of immigration court judges within the Department of Justice; and
 (2)propose solutions to Congress for improving the efficiency of the hiring process. 522.Improved training for immigration judges and members of the Board of Immigration Appeals (a)In generalTo ensure efficient and fair proceedings, the Director of the Executive Office for Immigration Review shall facilitate robust training programs for immigration judges and members of the Board of Immigration Appeals.
 (b)Mandatory trainingTraining facilitated under subsection (a) shall include— (1)expanding the training program for new immigration judges and Board members;
 (2)continuing education regarding current developments in immigration law through regularly available training resources and an annual conference; and
 (3)methods to ensure that immigration judges are trained on properly crafting and dictating decisions and standards of review, including improved on-bench reference materials and decision templates.
 523.New technology to improve court efficiencyThe Director of the Executive Office for Immigration Review will modernize its case management and related electronic systems, including allowing for electronic filing, to improve efficiency in the processing of immigration proceedings.
				CReducing the likelihood of repeated migration to the United States 
				531.Establishing reintegration and monitoring services for repatriating children
 (a)Consultation with UNHCRThe Secretary of Homeland Security, the Secretary of Health and Human Services, and the Secretary of State shall consult with the United Nations High Commissioner for Refugees (referred to in this section as the UNHCR), Central American governments, and nongovernmental organizations with expertise in child welfare and unaccompanied migrant children to develop a child-centered repatriation process for unaccompanied children being returned to their country of origin that requires a determination of the best interest of the child before the child is repatriated to his or her country of origin.
 (b)Collaboration with regional governments and nongovernmental organizationsThe Secretary of State and the Administrator of the United States Agency for International Development, in coordination with the Secretary of Homeland Security, shall collaborate with regional governments and international and domestic nongovernmental organizations to reduce children’s need to emigrate again by—
 (1)establishing and expanding comprehensive long-term reintegration services at the municipal level for repatriated unaccompanied children once returned to their communities of origin;
 (2)establishing monitoring and verification services to determine the well-being of repatriated children in order to determine if United States protection and screening functioned effectively in identifying persecuted and trafficked children;
 (3)providing emergency referrals to the UNHCR for registration and safe passage to an established emergency transit center for refugees for any repatriated children who are facing immediate risk of harm; and
 (4)ensuring that international and domestic civil society organizations with expertise in child welfare, unaccompanied migrant children, and international protection needs have access to government run reception centers for repatriated children—
 (A)to identify children with protection needs; and (B)to offer child services following their return to their communities.